Citation Nr: 1211804	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-43 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right thumb disability. 

2.  Entitlement to service connection for a sleep apnea.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO.

Following the issuance of an October 2009 statement of the case, the Veteran submitted a substantive appeal with respect to all three of the issues addressed therein.  However, the copy of that appeal that has been associated with the claims folder does not contain a postmark.  In such instances, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2011).  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b) (2011).  In the April 2011 supplemental statement of the case, the RO acknowledged receiving the Veteran's substantive appeal on Wednesday, November 10, 2009.  Accordingly, that appeal is presumed to have been postmarked on Thursday, November 4, 2009, and, thus, is considered timely filed.  38 C.F.R. § 20.305 (2011).  


REMAND

In his November 2009 substantive appeal, the Veteran requested a Travel Board hearing in connection with his claims.  However, while his appeal has now been certified to the Board, it does appear that his request for a hearing has yet been honored.  Accordingly, the Board finds that, on remand, the RO should schedule that hearing.  38 U.S.C.A. § 7107 (West 2002 & 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for a hearing before the Board at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


